PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2129


OHIO VALLEY ENVIRONMENTAL COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.; SIERRA CLUB; COAL RIVER
MOUNTAIN WATCH INC.,

                Plaintiffs – Appellants,

           v.

UNITED STATES ARMY CORPS OF ENGINEERS; THOMAS P. BOSTICK,
Commander and Chief of Engineers, U.S. Army Corps of
Engineers; STEVEN MCGUGAN, Colonel, District Engineer, U.S.
Army Corps of Engineers, Huntington District,

                Defendants – Appellees,

RAVEN CREST CONTRACTING, LLC,

                Intervenor/Defendant – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:12-cv-06689)


Argued:   May 11, 2016                     Decided:   July 8, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Duncan wrote the opinion,
in which Judge Wynn and Judge Harris joined.


ARGUED: Peter M. Morgan, SIERRA CLUB, Denver, Colorado, for
Appellants.  Robert Harris Oakley, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Douglas J. Crouse, JACKSON KELLY,
PLLC, Charleston, West Virginia, for Appellees.       ON BRIEF:
Joseph M. Lovett, J. Michael Becher, APPALACHIAN MOUNTAIN
ADVOCATES, Lewisburg, West Virginia, for Appellants.     John C.
Cruden, Assistant Attorney General, Aaron Avila, Ruth Ann
Storey,   Austin  Saylor,  Environment  and   Natural  Resources
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Federal Appellees. Robert G. McLusky, JACKSON KELLY, PLLC,
Charleston, West Virginia, for Appellee Raven Crest Contracting,
LLC.




                               2
DUNCAN, Circuit Judge:

       Raven       Crest     Contracting,       LLC      (“Raven    Crest”)    operates       a

surface coal mine near Racine, West Virginia, known as the Boone

North No. 5 Surface Mine (“the Boone North mine”).                             This action

challenges the adequacy of the environmental review conducted by

the    Army       Corps    of    Engineers      (“the     Corps”)     before       the    Corps

issued a permit pursuant to section 404 of the Clean Water Act,

33    U.S.C.       § 1344,      authorizing       Raven    Crest     to   discharge        fill

material into waters of the United States in conjunction with

that mine.

       The Plaintiffs-Appellants are a consortium of environmental

groups,          collectively      “OVEC,” 1      that    have     engaged    in    advocacy

efforts          involving       surface     coal     mining       operations       in     West

Virginia in the past.               OVEC claims that the Corps violated both

the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321

et seq., and the Clean Water Act by failing to consider evidence

that       surface    coal      mining     is   associated       with     adverse    public-

health       effects       in    nearby     communities.           The    district        court

disagreed, and granted the Corps’ and Raven Crest’s motions for

summary      judgment,          holding    that     the   Corps     properly    determined

that       the    connection       between      surface     coal    mining     and       public


       1
       OVEC includes the Ohio Valley Environmental Coalition, the
West Virginia Highlands Conservancy, Coal River Mountain Watch,
and the Sierra Club.


                                                3
health    was    an    issue    not   properly   within    the   scope   of     its

environmental      review.       OVEC   appealed.     Because    this    case   is

materially indistinguishable from our precedent in Ohio Valley

Environmental Coalition v. Aracoma Coal Company, 556 F.3d 177

(4th Cir. 2009), in which we rejected a similar challenge, we

affirm.


                                         I.

      At the Boone North mine, Raven Crest planned to “provide

for     the     safe    and    efficient      extraction    of   approximately

6.8 [million] tons of steam grade bituminous coal” from a 724-

acre area.       J.A. 93.      To carry out its proposal, Raven Crest was

required to obtain permits under each of four federal regulatory

provisions: the Surface Mining Control and Reclamation Act of

1977 (“SMCRA”), 30 U.S.C. § 1201 et. seq.; and sections 401,

402, and 404 of the Clean Water Act, 33 U.S.C. §§ 1341, 1342,

1344.     We review each of these permitting requirements below,

focusing particularly on Raven Crest’s section 404 permit, as

that is the specific permit OVEC has challenged in this case.

                                  A. SMCRA Permit

      SMCRA is a federal statute that mandates certain minimum

requirements for state programs that regulate surface mining.

If the state regulatory program meets those requirements, SMCRA

grants that state “exclusive jurisdiction over the regulation of



                                         4
surface     coal    mining      and      reclamation        operations”           within      the

state’s borders.          30 U.S.C. § 1253.               West Virginia’s federally

approved    SMCRA    program        is    administered         by    the       West    Virginia

Department of Environmental Protection (“WVDEP”).

     Anyone wishing to undertake surface coal mining operations

in   West    Virginia      must       obtain       a   SMCRA        permit      from       WVDEP.

Aracoma, 556 F.3d at 189 (citing 30 U.S.C. § 1256(a)).                                         The

SMCRA   permit      application          “must     provide       detailed         information

about     possible       environmental         consequences           of       the     proposed

operations, as well as assurances that damage to the site will

be   prevented      or    minimized        during         mining      and      substantially

repaired after mining has come to an end.”                                Id. at 196; see

30 U.S.C. §§ 1257, 1265.

     WVDEP issued a SMCRA permit to Raven Crest on September 3,

2009, authorizing Raven Crest “to engage in surface mining” at

the Boone North mine.           J.A. 522.

                                B. 401 Certification

     Section       401   of   the     Clean       Water    Act,      33    U.S.C.      §     1341,

requires    a   prospective         mine    operator        to      obtain      a     so-called

“401 certification” from the state in which the mine will be

located “stating         that    any     discharge        from      the    mine       site   will

comply with all applicable water quality standards.”                                   Aracoma,
556 F.3d at 190.           Notably, the Clean Water Act requires that

state   water      quality      standards         be   submitted          to    the     federal

                                              5
Environmental Protection Agency (“EPA”) for approval, and that

they be sufficiently stringent to protect public health.                                      See

33 U.S.C.    §        1313(c).        Without         a    401   certification,         no   other

“Federal license or permit to conduct any activity . . . which

may result in any discharge” into waters of the United States is

valid.     33 U.S.C. § 1341(a).

     WVDEP issued a 401 certification for the Boone North mine

on   May    13,       2011,     representing              that    Raven     Crest’s     proposed

activities        would       not   cause     a       violation        of    West      Virginia’s

EPA-approved water quality standards.                           J.A. 524.

                               C. Section 402 NPDES Permit

     Under section 402 of the Clean Water Act, 33 U.S.C. § 1342,

no person may discharge pollutants into the waters of the United

States     without        a    permit     issued            pursuant        to   the    National

Pollutant        Discharge       Elimination              System     (“NPDES”).         As   with

SMCRA,     the    Clean       Water    Act    sets         up    a   cooperative-federalism

approach     in        which     states      may          administer        their    own     NPDES

permitting program so long as the state program meets certain

minimum federal requirements.                     West Virginia’s NPDES permitting

program is also administered by WVDEP.

     Raven Crest’s plan for the Boone North mine involved the

discharge        of    both    treated       water         and     stormwater       runoff   into

several creeks and tributaries at the Boone North mine.                                      WVDEP




                                                  6
issued    an   NPDES       permit         on   May    27,    2009,   authorizing      those

discharges.        J.A. 526.

                                     D. Section 404 Permit

     Finally,           under    section        404     of    the    Clean    Water   Act,

33 U.S.C.      §    1344,       no    person     may    discharge     dredged    or    fill

material into waters of the United States without a permit from

the Corps.         Raven Crest’s plan for the Boone North mine involved

“mining through streams,” a process in which stream channels are

“excavated in order to recover coal reserves that lie directly

beneath     and     adjacent         to    them,”      and    then    are    “backfilled,

regraded to [their approximate original contour] (or higher),

and the affected channels restored.”                         J.A. 93.        Because this

process involves discharging fill material into streams, Raven

Crest needed a section 404 permit from the Corps before it could

proceed.       Below, we first provide an overview of the Corps’

permitting process, then recount the specifics of Raven Crest’s

efforts to obtain a section 404 permit for the Boone North mine.

                                                1.

     In reviewing a section 404 permit application, the Corps

must ensure that the proposed discharge of fill material will

not cause “‘[s]ignificantly adverse effects’ on human health or

welfare, on aquatic life and other wildlife dependent on aquatic

ecosystems,        on    aquatic      ecosystem        diversity,    productivity,     and

stability, or on recreational, aesthetic, and economic values.”

                                                7
Aracoma, 556 F.3d at 191 (quoting 40 C.F.R. § 230.10(c)).                         In

addition, the Corps must conduct a “public interest review” for

each       permit    application     through    which   “[t]he    benefits     which

reasonably may be expected to accrue from the proposal must be

balanced against its reasonably foreseeable detriments.”                        Id.

(quoting 33 C.F.R. § 320.4(a)(1)).

       Because the Corps is a federal agency, its review of a

section 404 permit application must also comply with NEPA, which

requires agencies to produce an environmental impact statement

(“EIS”)       before       undertaking     any     “major     Federal    action[]

significantly affecting the quality of the human environment.”

42 U.S.C. § 4332(C). 2           NEPA’s environmental-review requirements

are procedural, not substantive.                Thus, “even agency action with

adverse environmental effects can be NEPA-compliant so long as

the    agency       has   considered    those    effects    and   determined   that

competing       policy      values     outweigh    those    costs.”      Aracoma,
556 F.3d at 191.

       To determine whether an action is a “major” one requiring

an EIS, agencies prepare an Environmental Assessment (“EA”), a

“concise public document” meant to “provide sufficient evidence

and analysis for determining whether to prepare an [EIS] or a

       2Although the requirements to obtain SMCRA permits,
401 certifications, and NPDES permits are all based on federal
law, those three permits are issued by state agencies--in this
case, WVDEP--and thus are not subject to NEPA.


                                           8
finding of no significant impact.”                40 C.F.R. § 1508.9(a); see

Friends of Back Bay v. U.S. Army Corps of Eng’rs, 681 F.3d 581,

584 (4th Cir. 2012).              If the EA results in a finding of no

significant impact, the agency need not prepare an EIS.

                                         2.

      Raven Crest initiated the section 404 permitting process

for the Boone North mine on October 29, 2009, by submitting a

permit application to the Corps.                 J.A. 92.      After receiving

Raven Crest’s application, the Corps issued a “Public Notice”

summarizing      the   application       and    soliciting    public   comments.

J.A. 134.       OVEC submitted a lengthy response letter.               In that

letter,   it    expressed     a    concern     that   “[v]arious   studies   have

shown that coal mining has significant impacts on the health of

those living in the coal fields,” and contended that “[t]hese

impacts must be considered by the Corps during the permitting

process.”      J.A. 204. 3

      On August 10, 2012, the Corps issued a Permit Evaluation

and   Decision     Document       that   included     both   the   section   404–

required “public interest review” and the NEPA-required EA, and



      3For example, OVEC quoted one study finding that “[a]dult
hospitalizations    for   chronic   pulmonary   disorders   and
hypertension are elevated as a function of county-level coal
production, as are rates of mortality; lung cancer; and chronic
heart, lung, and kidney disease.” J.A. 204. It quoted another
that found “cancer clusters . . . correspond[ing] to areas of
high coal mining intensity.” Id.


                                          9
ultimately granted Raven Crest’s section 404 permit.                               The public

interest review portion of the document concluded that issuing

the permit would not be contrary to the public interest.                                 The EA

portion of the document concluded that granting the permit would

“not       have    a     significant      impact     on   the    quality     of    the     human

environment,”            and    that     therefore    the     Corps    did     not      need    to

prepare an EIS.              J.A. 582–83.

       The Corps did not consider the studies OVEC cited in its

comment letter, explaining that the issues those studies raised

regarding          the    relationship       between        surface     coal      mining       and

public       health        “are    not     within     the    purview     of       the    Corps’

regulatory authority, but are considered by WVDEP during the

SMCRA permitting process.”                 J.A. 642.

       In         response,       OVEC      brought       this     action         under        the

Administrative Procedure Act (“APA”), seeking to set aside the

Corps’       actions.             Specifically,       OVEC      sought       suspension        or

revocation of Raven Crest’s section 404 permit, claiming that

the Corps’ decision not to consider those studies violated both

NEPA and section 404. 4                  Raven Crest intervened to protect its

interest          in   the     permit’s    continued        validity.        In    a    lengthy

order, the district court granted summary judgment to the Corps


       4
       OVEC asserted additional claims related to the Boone North
mine’s potential effects on water quality, but those claims have
been settled and are not before us on appeal.


                                               10
and Raven Crest, ruling that the Corps had complied with NEPA

and section 404 in issuing Raven Crest’s permit.                    OVEC appealed.


                                         II.

       Under the APA, a court will set aside an agency action if

it     is    “arbitrary,     capricious,       an    abuse     of   discretion,   or

otherwise not in accordance with law.”                     5 U.S.C. § 706(2)(A);

see Defenders of Wildlife v. N.C. Dept. of Transp., 762 F.3d
374, 393 (4th Cir. 2014).           “This inquiry must be searching and

careful, but the ultimate standard of review is a narrow one.”

N.C. Wildlife Fed’n v. N.C. Dept. of Transp., 677 F.3d 596, 601

(4th        Cir.    2012)   (internal     quotation        marks    and    citations

omitted).          “Deference is due where the agency has examined the

relevant data and provided an explanation of its decision that

includes a rational connection between the facts found and the

choice       made.”     Aracoma, 556 F.3d       at   192   (internal   quotation

marks and citation omitted).             Although the APA standard requires

deference to the agency’s decision-making, our review of the

district court’s legal conclusions on summary judgment is de

novo.       Newport News Holdings Corp. v. Virtual City Vision, Inc.,

650 F.3d 423, 434 (4th Cir. 2011).

       We review the merits of OVEC’s arguments below.                     We begin

with its argument that the Corps acted contrarily to NEPA in




                                         11
issuing    Raven   Crest’s      section      404     permit,       and    then    address

OVEC’s argument that the Corps acted contrarily to section 404.

                                            A.

      OVEC   argues    that   the   Corps         violated       NEPA    by   failing    to

include in its EA any analysis of the studies OVEC cited as

suggesting a connection between surface coal mining and adverse

public health effects in nearby communities.                      The Corps responds

that OVEC’s argument is foreclosed by our precedent in Aracoma,

and we agree.

                                            1.

      Aracoma,     like   this    case,      involved        a    dispute     about     the

proper scope of the Corps’ NEPA inquiry for a section 404 permit

associated with a proposed surface coal mine.                             The mines at

issue in Aracoma involved “valley fills,” a practice in which

excess earth excavated from the mine is disposed of in a manner

that buries an entire valley. 5                  To ensure the stability of the

resulting mass, valley fills also typically involve the creation

of   an   “underdrain     system”      by    placing    large       boulders      in    the

streams located       beneath    the    valley       fill.        Aracoma,       556 F.3d
5Factually, we note that the mines at issue in Aracoma had
a substantially larger environmental footprint than the Boone
North mine in that they involved valley fills, and affected
68,841 linear feet of streams. See 556 F.3d at 187. The Boone
North mine, in contrast, involves no valley fills and affects
only 15,079 linear feet of streams.


                                            12
at 186.        This constitutes the discharge of fill material into

waters of the United States, necessitating a section 404 permit.

       OVEC, which was also the plaintiff in Aracoma, argued that

the    Corps    “should    have   considered       all    environmental     impacts

caused     by    the   fills”     during     its     permit      review    process,

“including the impacts to the upland valleys where the fills

will be located.”         Id. at 193.      The Corps countered that it had

reasonably interpreted its own regulations to limit the scope of

its review to only the effects of the discharge of fill material

into “the affected waters and adjacent riparian areas.”                    Id.

       We agreed with the Corps.             The Corps’ regulations provide

that, in conducting its NEPA analysis, the Corps need address

only     “the    impacts    of    the   specific         activity      requiring    a

[section 404] permit and those portions of the entire project

over   which     the   district   engineer     has       sufficient    control     and

responsibility to warrant Federal review.”                   33 C.F.R. pt. 325,

app. B, § 7(b)(1).         Further, the Corps has “sufficient control

and responsibility” to warrant review of a project as a whole,

rather than just the specific activity requiring a Corps permit,

when “the environmental consequences of the larger project are

essentially products of the Corps permit action.”                      Id. pt. 326,

app. B., § 7(b)(2).        In the case of the valley fills at issue in

Aracoma, we held that the “specific activity” authorized by the

section    404    permit    was   “nothing     more       than   the    filling    of

                                        13
jurisdictional waters for the purpose of creating an underdrain

system for the larger valley fill,” and that the Corps did not

have    sufficient      control   and    responsibility        over    the    entire

valley fill to warrant including the entire project in the scope

of the Corps’ environmental review.                Aracoma, 556 F.3d at 194–

95.

       In so holding, we reasoned that “[t]o say that the Corps

has a level of control and responsibility over the entire valley

fill project such that ‘the environmental consequences of the

larger    project    are    essentially       products    of   the    Corps   permit

action,’” would be “to effectively read out of the equation the

elaborate, congressionally mandated schema for the permitting of

surface    mining    operations       prescribed    by    SMCRA.”       Id.   at 195

(quoting 33 C.F.R. pt. 325, app. B, § 7(b)(2)).                  In other words,

because the great bulk of environmental effects associated with

surface coal mining operations in West Virginia are authorized

by    WVDEP’s    granting    of   a    SMCRA    permit,    not   by    the    Corps’

granting of a section 404 permit, it would be inappropriate to

require the Corps to review aspects of those projects outside of

the      specific       dredge-and-fill         activities       regulated          by

section 404.

                                         2.

       This case involves a very similar dispute.                Here, the Corps

limited    its   NEPA    review   to    the    environmental     impacts      of   the

                                         14
dredge-and-fill activities associated with “mining through” the

streams located at the Boone North mine site.                              OVEC, however,

argues that the Corps’ review should have included consideration

of    the    environmental        impacts      of        surface    coal     mining      more

generally, and specifically of the studies OVEC cited showing

adverse public health effects in communities near surface coal

mines.

      As in Aracoma, however, the activity OVEC seeks to force

the     Corps     to     study--surface            coal    mining--is       neither        the

“specific       activity”    authorized            by    Raven   Crest’s     section      404

permit nor an aspect of the Boone North mine over which the

Corps    has    “sufficient       control      and        responsibility        to   warrant

Federal review.”          See 33 C.F.R. pt. 325, app. B, § 7(b)(1).                        The

Corps    has    no     jurisdiction      to    authorize         surface    coal     mining;

SMCRA makes clear that only WVDEP can do that in West Virginia.

The   specific         activity   the    Corps          authorized    was       simply    the

dredging and filling of certain stream beds at the Boone North

mine.       Thus, the reasoning and holding in Aracoma are equally

applicable to this case: the Corps properly limited its NEPA

review to only those environmental impacts associated with the

specific     discharge      of    fill    material         authorized      at    the     Boone

North mine.

      Nevertheless,        OVEC    seeks       to       distinguish   this       case    from

Aracoma in two ways, neither of which is persuasive.                                   First,

                                              15
OVEC    claims     that    the     “specific         activity”       authorized      by   the

section 404 permit in this case is not simply the discharge of

fill material into streams, but rather the actual coal mining

that creates the fill material to be discharged.                             According to

OVEC, the Corps itself “repeatedly described the activity being

permitted as the mine-through of streams on the site to recover

coal reserves.”       Appellants’ Br. at 22.

       This first proposed distinction fails because it overlooks

the     core     holding     of        Aracoma,        which    is    that    the     Corps’

jurisdiction       relates    only       to     fill    activities        associated      with

surface coal mining; the mining itself is regulated exclusively

by WVDEP pursuant to SMCRA.                Coal mining cannot be the “specific

activity”       authorized        by     Raven       Crest’s    section      404     permit,

because the Corps has no jurisdiction to authorize coal mining;

under     SMCRA,    only     WVDEP        can     do    that.        In    reaching       this

conclusion, we are in accordance with the Sixth Circuit which,

in a case that also involved mining through streams, held that

Aracoma    “strongly       and     persuasively           support[ed]        the    Corps’[]

decision to limit its scope of analysis” to include only the

fill activities associated with the mining, and not the mining

itself.        Kentuckians for the Commonwealth v. U.S. Army Corps of

Eng’rs, 746 F.3d 698, 710 (6th Cir. 2014).

       Second, OVEC argues that Aracoma is inapposite because its

claims in that case “were limited to the Corps’ duty to consider

                                                16
water quality impacts of the authorized valley fills and related

mining,” whereas here they relate to human health.                 Appellants’

Br. at 33.       According to OVEC, Aracoma allowed the Corps to

“rely   on   existing     statutory   schemes   that   .   .   .    adequately

address” the water quality concerns, id., but no such statutory

schemes exist to address the impacts of surface coal mining on

human health.

      This assertion is simply incorrect.              Section 401 of the

Clean Water Act requires a certification by the State of West

Virginia that a proposed mine will not cause a violation of

state water-quality standards, which are developed with human-

health effects in mind.       WVDEP issued such a certification here.

      Moreover, even if human-health impacts were not considered

elsewhere in the permitting process, Aracoma would not require

the Corps to consider them.            OVEC misreads Aracoma as saying

that the Corps must consider any effects of coal mining that are

not sufficiently studied by other agencies.            To the contrary, as

we   have    explained,    Aracoma    holds   that   the   Corps     need   not

consider the effects of surface coal mining because the Corps’

issuance of a section 404 permit cannot authorize surface coal

mining; only a SMCRA permit can do that.             We therefore conclude




                                      17
that OVEC’s attempts to distinguish Aracoma in this regard are

unavailing. 6

                                          B.

     Finally,    OVEC     argues   that        two   provisions   of    the   Corps’

regulations     implementing       section       404   require    the    Corps    to

consider the connection between surface coal mining and adverse

public health effects during its permitting process.                          First,

OVEC cites 40 C.F.R. § 230.10(c), which prohibits the Corps from

issuing a section 404 permit for discharges of fill material

that “will cause or contribute to significant degradation of the

waters of the United States,” including discharges that will

involve “[s]ignificantly adverse effects . . . on human health

or welfare.”     Second, OVEC cites 33 C.F.R. § 320.4(a)(1), which

requires the Corps to conduct a “public interest review” that

involves a weighing of “[t]he benefits which reasonably may be

expected   to    accrue    from     the    proposal      .   .    .    against   its

reasonably foreseeable detriments.”

     6 We also reject OVEC’s argument that the Corps violated
NEPA because it considered the economic benefits of the proposed
mine as a whole, but limited its consideration of environmental
impacts solely to the authorized discharge of fill material.
For this argument, OVEC relies on a Corps regulation requiring
that the scope of NEPA analysis “used for analyzing both impacts
and alternatives should be the same scope of analysis used for
analyzing the benefits of a proposal.” 33 C.F.R. pt. 325, App.
B., § 7(b)(3). But that regulation is inapplicable because the
Corps’ discussion of economic benefits occurred not in its NEPA
analysis, but rather as part of its section 404 “public interest
review.” See J.A. 551.


                                          18
     These provisions certainly require the Corps to take into

account the public-health effects of a proposed discharge of

fill material before granting a section 404 permit.                They do

not, however, create an obligation for the Corps to study the

effects    of   activities   beyond   the   proposed   discharge   itself.

Thus, OVEC’s section 404 argument fails for the same reason its

NEPA argument fails: it seeks to require the Corps to study the

effects of surface coal mining, an activity it cannot authorize

and over which, under SMCRA, WVDEP has exclusive jurisdiction.

Accordingly, we also affirm the district court’s holding that

the Corps did not violate the Clean Water Act in granting Raven

Crest’s section 404 permit.


                                  III.

     For the reasons stated above, the judgment of the district

court is

                                                               AFFIRMED.




                                      19